Title: To Thomas Jefferson from Benjamin Hichborn, 5 January 1801
From: Hichborn, Benjamin
To: Jefferson, Thomas



My Dear Sir,
Philadelphia Janury 5, 1801

I coud not leave this place without intimating to you a Circumstance, which gives me some little uneasiness—Colo: Burr is in the house with me & Genl: Smith from Baltimore has been here—I am convinced that some of our Friends, as they call themselves are willing to joine the other party in Case they shoud unite in favor of Colo: Burr—I was informed as I passed thro’ Willmington that Mr Bayard their Representative was decidedly in favor of your Election, if so I think the question is settled—God grant it may be so!—
I am yours with esteem

B Hichborn

 